

117 S1905 IS: Freedom To Fly Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1905IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the Transportation Security Administration from asking passengers on domestic flights for information regarding vaccinations.1.Short titleThis Act may be cited as the Freedom To Fly Act.2.Prohibition on requesting vaccination information from passengers on domestic flights(a)In generalThe Secretary of Homeland Security and the Administrator of the Transportation Security Administration may not prescribe or implement any regulation or policy that would allow employees of the Transportation Security Administration to request information relating to vaccinations from any passenger traveling on a flight between States or territories or possessions of the United States.(b)Rule of constructionSubsection (a) does not limit the authority of the Director of the Centers for Disease Control and Prevention to issue guidance or prescribe regulations relating to public health.